STATE OF LOUISIANA, Appellee
v.
DARREN GRIGSBY, Appellant
No. 44,075-KA.
Court of Appeals of Louisiana, Second Circuit.
April 8, 2009.
PAULA C. MARX, Louisiana Appellate Project, Counsel for Appellant.
J. SCHUYLER MARVIN, District Attorney, JOHN M. LAWRENCE, JOHN W. MONTGOMERY, Assistant District Attorneys, Counsel for Appellee.
Before WILLIAMS, GASKINS and CARAWAY, JJ.
CARAWAY, J.
Darren Grigsby pled guilty to one count of distribution of cocaine in violation of La. R.S. 40:967(A) in exchange for the dismissal of a second count of the same offense and the state's agreement to forgo habitual offender proceedings.[1] Grigsby was sentenced to seven years at hard labor, with the first two years to be served without benefit of parole, probation or suspension of sentence. The court ordered that the sentence be consecutive to any other sentence Grigsby might be serving.[2] After a timely motion to reconsider sentence was denied by the trial court, this appeal followed. We grant counsel's motion to withdraw and affirm Grigsby's conviction and sentence.

Facts
Grigbsy's appellate counsel has filed a motion to withdraw, arguing that no nonfrivolous issues can be advanced for appellate review in accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and State v. Benjamin, 573 So. 2d 528 (La. App. 4th Cir. 1990). In addition to recounting the procedural history and facts of the case, counsel has provided a detailed, reviewable assessment of whether the appeal is worth pursuing. State v. Jyles, 96-2669 (La. 12/12/97), 704 So. 2d 241, writ denied, 99-3018 (La. 3/31/00), 759 So. 2d 69. Counsel also notified Grigsby of his right to file a pro se brief. An order of this court held the motion to withdraw in abeyance and notified Grigsby of his right to file a brief within 30 days of the order. Grigsby has not responded to said notice.
We have examined the pleadings filed in district court, the bill of information and transcripts of the court proceedings. Grigsby was properly charged by bill of information. He was present in court and represented by counsel at all important stages of the proceedings. A review of the guilty plea reveals a factual basis for the guilty plea and that Grigsby was properly advised of his rights. Thus, our independent review of the record has disclosed no nonfrivolous issues or rulings which arguably support an appeal. We have also examined the record for errors patent. Finding none, we affirm the conviction and sentence. Appellate counsel's motion to withdraw is granted.
AFFIRMED.
NOTES
[1]  Grigsby admitted to selling $30 worth of crack cocaine to a confidential informant.
[2]  The record shows that Grigsby was on probation for a previous drug offense when the present offense occurred.